Citation Nr: 1700325	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  06-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent prior to January 9, 2013, and in excess of 20 percent as of January 9, 2013, for postoperative hemorrhoids.

2. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for urethral nerve damage due to treatment at the VA Medical Center. 

3. Entitlement to service connection, including on a secondary basis, for lumbar spine disability.

4. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for lumbar spine disability due to treatment at the VA Medical Center.

5. Entitlement to service connection, including on a secondary basis, for colon disability.

6. Entitlement to service connection, including on a secondary basis, for bladder disability.

7. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bladder disability due to treatment at the VA Medical Center.

8. Entitlement to service connection, including on a secondary basis, for prostate disability.

9. Eligibility for a permanent and total disability rating due to service-connected disorders, and to Dependents' Educational Assistance under Chapter 35, Title 38, U.S. Code.

10. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from February 2005, August 2005, September 2014, January 2015, August 2015 and May 2016 rating decisions by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Board remanded this case and instructed the RO to send the Veteran a letter providing him with notice regarding evidence necessary to substantiate a claim of entitlement to TDIU and regarding his and VA's duties in obtaining evidence consistent with 38 C.F.R. § 3.159.  The Board also instructed the RO to obtain VA treatment records from February 2010 to July 2010 and from December 2011 to the present.  If there were no medical records by the proctology department at the Dallas VAMC in April 2010, the RO was instructed to schedule the Veteran for an examination to determine the current severity of the Veteran's hemorrhoids.  In addition, the RO was instructed to schedule the Veteran for VA examinations to determine the etiology of any lumbar spine disorder, colon disorder, prostate disorder and bladder disorder.  The Board notes that in September 2012, the RO sent the Veteran a letter enclosing VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  The record also reflects that updated VA treatment records from North Texas VA HCS, including treatment records from Dallas VAMC, have been associated with the claims file; including an anoscopy/proctoscopy dated April 2010.  Lastly, the Board notes that the requested VA examinations were obtained in June 2015.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that an August 2015 rating decision increased the Veteran's postoperative hemorrhoids with fissures disability rating to 20 percent disabling effective January 19, 2013.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a July 2016 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In addition, in a July 2016 letter, the Veteran's representative requested either a travel or videoconference hearing before the Board, whichever became available first.  Further, in a July 2016 letter the VA notified the Veteran that he was placed on a list of persons wanting to appear at the local VA office for a videoconference hearing.  However, the record indicates that the RO has not scheduled a hearing.  

An appellant is entitled to a hearing before the Board on request.  38 C.F.R. § 20.700 (2016).  Thus, a remand is required to schedule the videoconference hearing request for the appellant.  38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2016).

Accordingly, the case must be remanded to the RO to schedule a Board video-conference hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with the July 2016 request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



